Exhibit 10.13

PRIVATE LABEL SUPPLY AGREEMENT

THIS PRIVATE LABEL SUPPLY AGREEMENT (“Agreement”) is entered as of November 1,
2016 (the “Effective Date”), by and between Tyber Medical, LLC, a New Jersey
limited liability company (“Supplier”) and CPM Medical Consultants, LLC, a Texas
Liability Corporation  (“Distributor”).

R E C I T A L S

WHEREAS, Supplier is engaged in the business of developing innovative medical
devices for private label opportunities including the development, production,
and distribution of proprietary medical devices.

WHEREAS, Distributor is engaged in the business of designing, manufacturing and
selling products and instruments relating to orthopaedic surgery.

WHEREAS, Distributor desires to acquire and distribute Supplier’s implants and
consumables described on Schedule 1 (each an “Implant” and collectively the
“Implants”) and the instruments required for implantation thereof (the
“Instruments” and collectively with the Implants, the “Products”) under the
Distributor’s own respective brand names, and Supplier is willing to supply such
Products to Distributor, in accordance with the terms and conditions set forth
in this Agreement.  Distributor and Supplier may create an addendum to this
Agreement to add additional products by mutually agreeing upon a revised or
additional Schedule 1, from time to time, by written agreement.  

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

1.

Manufacture and Supply.

 

(a) General. During the term of this Agreement, Supplier shall produce, package
and supply the Products to Distributor, and Distributor shall acquire the
Products from Supplier, pursuant to the terms and provisions set forth herein.
  Instruments for Implants must be purchased from Supplier unless Distributor
implements a proper quality system that complies with ISO 13485 and all
applicable regulations, and which system can be verified by Supplier and is
satisfactory to Supplier, as determined in its sole discretion. Subject to
mutual agreement as to scope and pricing, Supplier agrees to provide Instrument
customization and additional graphic design images of Implants contained within
a relevant model.

 

(b) Implant Packaging and Brand Names. The Implants shall be finally packaged by
Supplier using the trade names and artwork specified on Schedule 2, as the name
may be modified from time to time upon written notice by Distributor (the
“Private Label Brands”). Supplier’s name shall not appear on labels unless
required by law and, if required by law, shall be included only to the extent
(including size and location) specifically required. Any changes to Supplier’s
existing packaging or labeling, including any artwork changes, will be paid for
by Distributor. Distributor shall pay to Supplier the non-refundable sum of
$5,000 for the first product family and $2,500 for each product family
thereafter for packaging, labeling, labeling content and artwork for the
Implants concurrently with the execution of this Agreement (the “Initial
Packaging Fee”). Distributor shall not make any additional changes to the
packaging, labeling, labeling content or artwork for the Implants after purchase
from Supplier without Supplier’s prior written consent.

(c) Obsolescence. If Supplier plans to discontinue any Product, Supplier shall
provide Distributor written notice at least 180 days in advance of the effect of
such change (unless impractical for regulatory reasons, in which case such
notice shall be provided immediately after the need to discontinue the Product
is determined by Supplier).  

(d) Changes to Products for Regulatory Reasons. Supplier shall have the right to
modify the Products as necessary to comply with changes in applicable law or
regulatory approvals. If Supplier is required to materially modify any Product,
Supplier shall provide Distributor written notice at least thirty (30) days in
advance of the effect of such change (unless impractical for regulatory reasons,
in which case such notice shall be provided immediately after the need to
materially modify the Product is determined by Supplier). In the event that
Supplier makes a change to the Products in accordance with this Section,
Supplier shall provide Distributor with information on the changes, and
corresponding updated guidelines and instructions for use. In addition, in the
event of a recall involving any Products

 

--------------------------------------------------------------------------------

Exhibit 10.13

currently held in Distributor’s inventory, Supplier shall provide replacement
Products and Samples for Distributor’s current stock of such recalled Products,
and Distributor shall return all old stock to Supplier at Supplier’s expense.

(e) Changes to Products for Other Reasons by Supplier. If Supplier materially
modifies any Product for reasons other than to comply with law or regulatory
approvals Supplier shall provide Distributor with information on the changes and
corresponding updated guidelines and instructions for use, if required. If such
change renders Distributor’s stock of Products unsaleable or unusable, as
determined by Supplier in its reasonable discretion, Supplier shall, at
Supplier’s expense, provide Distributor with replacement Products sufficient to
replace such stock.

 

(f) Samples. Supplier shall make available for purchase by Distributor a
reasonable number of samples of non-implantable Implants and demonstration
Instruments for use only for demonstration and training purposes (the
“Samples”).

(g) Inspection. Distributor shall have the right, on written notice given not
less than fifteen (15) days in advance of written notice to Supplier, and not
more frequently than twice in any calendar year, during Supplier’s regular
business hours, to inspect Supplier’s quality system and facilities relating to
the performance of Supplier’s duties hereunder.

(h) New Devices.  Supplier agrees to allow Distributor the opportunity to
include in this Agreement all available new medical devices developed by
Supplier during the Initial Term on terms mutually agreed upon.   Subject to
Distributor’s confidentiality obligations set forth in Section 10 hereof,
Supplier shall use commercially reasonable efforts to notify Distributor of new
products.

(i)  Ownership.  As between Distributor and Supplier, Supplier retains and shall
be the sole owner of all right, title, and interest to (i) all drawings, models
and test data relating to the Products; (ii) all improvements relating to the
Products; (iii) the design history file documents and all other regulatory
documents and all regulatory approvals for the Products; and (iv) all
intellectual property rights related to the foregoing. As between Distributor
and Supplier, Distributor retains and shall be the sole owner of all
intellectual property rights in and to the Private Label Brands, all data
relating to End Users and other customers provided to Supplier, and all
Marketing Materials (as defined herein).

(j) Quality and Regulatory Agreement.  Upon Supplier’s reasonable request,
Supplier and Distributor shall complete and maintain a mutually agreed upon
Quality and Regulatory agreement.

2.Price, Orders, and Terms Of Payment.

 

(a) Product Costs. Distributor shall acquire the Products for the amount set
forth on Schedule 3 (the “Product Cost”) and shall be fixed for the Term of this
Agreement.

(b) Sample Costs. Distributor shall acquire Samples at the amounts for such
Samples set forth on Schedule 3, as may be amended from time to time (the
“Sample Cost”).

(c) Exclusive Acquisition Commitment.

(i) Distributor agrees to acquire all of its requirements for the Products
described in Schedule 1 from Supplier for the duration of the agreement.

 

(ii) In the event Distributor fails to acquire at least $50,000 of Products in
any rolling twelve (12) month period (the “Minimum Acquisition Commitment”),
Supplier may (but shall not be obligated to) notify Distributor in writing of
the amount of any shortfall between the Minimum Acquisition Commitment for such
rolling period and the amount of Product actually acquired in such rolling
period (the “Shortfall Amount”) and request Distributor to provide Supplier with
written detail of the reason(s) for such shortfall.   Distributor may order and
pay within forty-five (45) days of the date of the notice the amount of Products
that is at least equal to the Shortfall Amount. Following such payment, over a
period of no more than twelve (12) months, the Supplier shall deliver to
Distributor, at times and in any mix (including Samples) reasonably requested by
Distributor, Products with an aggregate value equal to such Shortfall Amount
payment (in addition to any Minimum Acquisition Commitment applicable to such
period). If Distributor does not pay the Shortfall Amount within such
forty-five-day period, Supplier, in its sole discretion, shall have the right to
terminate this Agreement for cause at any time effective upon written notice to
Distributor.    

(d) Forecast and Orders.

(i) Acquisition Order. The initial acquisition order shall be $426,324.50 , and
shall be submitted to Supplier concurrently upon the signing of this
Agreement.  The parties anticipate the first delivery of Products to occur
within one hundred twenty (120) days from Distributor’s date of delivery of
camera ready artwork for labeling and packaging

 

--------------------------------------------------------------------------------

Exhibit 10.13

and mutually agreed upon production specifications.  The parties anticipate (but
do not guarantee) delivery of subsequent Products to occur within ninety (90)
days from Supplier’s acceptance of an acquisition order. After the initial order
the Distributor will provide a rolling 6 month forecast on the first of each
calendar month. Forecasts will be used solely for business planning purposes;
Distributor understands that, while it is helpful to provide accurate forecasts,
no orders or any other irreversible action will be taken based on a forecast.

(ii) Variances due to Supply Shortages or Overages.   In the event that Supplier
suffers a shortage of Product supply, including any shortage due to a failure of
Supplier’s own supply chain, which renders Supplier unable to manufacture
Products in quantities in any acquisition order accepted by Supplier, Supplier
may allocate its available production for Products to Distributor and its other
customers, including any customers to which it supplies Products directly, in
any commercially reasonable manner.  In connection with Supplier’s production
run of a Product, Supplier plans for over production of the Product by at least
5% to account for anticipated waste.  If any or all of such over production
units meet the Product specifications and pass quality inspection, Supplier
shall deliver, and Distributor agrees to purchase, such additional Products up
to 5% of the corresponding acquisition order in accordance with the pricing
terms herein.  

(iii) Order Quantity Limits.  All acquisition orders for Products must specify a
quantity of at least 50 units total (any Product mix) with no more than 3 lots.
Any order quantity outside these limits will require a new price quote from
Supplier.

(e) Payment Terms. All amounts are payable only in U.S. Dollars. Except as
otherwise set forth under this Agreement, Distributor will be required to pay
thirty five percent (35%) of the total Product Cost and Sample Cost for Products
ordered upon issuance of the acquisition.  The balance shall be split into two
(2) equal payments due one-half (1/2) thirty (30) days after from the receipt of
Supplier’s invoice and the remaining one-half (1/2) sixty (60) days after from
the receipt of Supplier’s invoice. Notwithstanding the foregoing, if the first
of such two payments (1/2 within 30days) is not received by Supplier within such
timeframe, the entire balance shall become immediately due and payable and the
balance on all orders thereafter shall be due thirty (30) days after the receipt
of Supplier’s invoice, unless otherwise agreed to in writing by
Supplier.  Invoices shall be issued no sooner than the date of Product delivery.
Distributor shall have no right of deduction or offset of any amounts owed to
Supplier hereunder for any reason. The Product Costs and Sample Costs do not
include shipping, handling, insurance, taxes or duties, all of which shall be
the sole obligation of Distributor  Any amounts not paid when due are subject to
a 1.5% per month finance.  

3.Delivery and Title.

 

(a) Preparation for Shipment; Lead Time. All Products shall be handled,
packaged, and shipped as required by applicable laws, rules, and regulations.
They shall be suitably packed for shipment in containers adequate to insure safe
arrival of the Products at Distributor’s designated delivery destination, marked
for shipment to the address specified in Distributor’s acquisition order or such
other address as Distributor may specify in writing. Supplier shall mark all
containers with necessary shipping and handling information, acquisition order
numbers and date of shipment. An itemized packing list shall accompany each
shipment.  Distributor will give Supplier an acquisition order no less than
sixty (60) days prior to the date on which the delivery is requested.

 

(b) Shipping Terms. All Products will be shipped either Ex Works (Incoterms
2010) Supplier’s point of shipment, Freight Prepaid & Charged to Supplier or
Freight Collect (at Supplier’s sole discretion).  Buyer shall be responsible for
the costs of shipping.

 

(c)Title and Risk of Loss.   Risk of loss of Products shipped by Supplier
hereunder shall pass to Distributor upon receipt of the Products by Distributor
at the delivery location for Distributor.  Supplier will be solely responsible
for any insurance on loss of Product during shipment to Distributor’s
facilities.

(d)Inspection and Returns for Damage or Defect. Distributor will inspect each
shipment of Products for obvious damage when Distributor receives the shipment.
If Distributor finds an obviously damaged or defective Product, it will provide
written notice to Supplier, describe the damage or defect and request a return
authorization form. The notice and request for return must be provided within
ten (10) days following receipt of the shipment (the day of receipt will not be
counted as one of the days for this purpose) or the Products will be deemed
accepted by Distributor. If there is no notice or request for return by
Distributor during the ten-day period, or the damage or defect is due to the act
or omission of Distributor, then Supplier will have no obligation to replace the
Product and Distributor will pay for the Products. Supplier will pay for the
shipment and insurance for the authorized return of Products. The only remedy
available to Distributor for an obviously damaged or defective Product is to
receive a replacement of such

 

--------------------------------------------------------------------------------

Exhibit 10.13

defective Product. Distributor will not receive any refunds of amounts paid or
credits toward future payments to Supplier.

 

4.Limited Warranty.

(a) Warranty Terms. Supplier shall warrant the Products pursuant to the form of
Limited Warranty generally provided in connection with the distribution of the
Products by Supplier in effect at the time of delivery of such Products. A copy
of the Limited Warranty in effect as of the Effective Date is attached as
Schedule 4. Supplier shall have the right to make revisions to the Limited
Warranty from time to time upon prior written notice to Distributor, provided
that any such revision shall be applicable only to Products that are supplied to
Distributor after the effective date of such revision.

(b) Warranty From Distributor to End-Users. Distributor shall not pass through
Supplier’s Limited Warranty to End Users of the Products. Distributor shall be
free to establish the terms of any warranty it wishes to extend to its End User
customers. Supplier’s Limited Warranty hereunder shall not be construed to give
a right of action based on such warranty to End User customers of Distributor.

(c) Limitations. The Limited Warranty will be void and Supplier will not have
any obligation to honor the Limited Warranty, or have liability for any breach
of Warranty to Distributor, if Products are used for any use outside the Field,
as defined below, or if Distributor: (i) alters, changes or damages the Products
or any component of the Products; (ii) distributes, advertises or promotes the
Products for uses outside the Field; (iii) uses Marketing Materials, as defined
below, not approved by Supplier as provided in Section 6(b), (iv) misrepresents
the nature of the Products, their intended uses or scope of the Field,
components, or makes any statement, representation or warranty to any person or
entity regarding the Products that breaches this Agreement; or (iv) distributes
a Product for which it has actual knowledge of defect or damage.

 

(d) Warranty Returns. All Products in breach of the Limited Warranty, shall be,
at Supplier’s option and after a reasonable opportunity for Supplier to inspect
such Products, destroyed or returned to Supplier at Supplier’s expense.  For any
Products returned to Supplier, Distributor will comply with Supplier’s then
current Return Materials Authorization process.  

 

(e) Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES CONTAINED IN THIS SECTION 4
AND SECTION 9, SUPPLIER MAKES NO OTHER WARRANTIES OR REPRESENTATIONS WITH
RESPECT TO THE PRODUCTS, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, TITLE OR
ARISING OUT OF A COURSE OF DEALING, CUSTOM OR TRADE. ALL SUCH OTHER WARRANTIES
ARE HEREBY DISCLAIMED.

 

5.Regulatory Approvals.  Supplier shall be solely responsible for maintaining
regulatory clearances for Products in the U.S.; provided, however, that
Distributor will be responsible for any of Supplier’s costs in providing any
modifications to existing regulatory clearances as a result of applying
Distributor’s Private Label Brands to the Products as required hereunder.
Supplier will supply proof of such market clearances for the U.S. to
Distributor. Distributor shall be solely responsible for setting reimbursement
fees with health regulatory authorities, and for billing and for collecting fees
associated with distribution of the Private Label Branded Products. Supplier
agrees to supply to Distributor all reasonable information and documentation
necessary to obtain such reimbursement approval. All costs for obtaining the
reimbursement approvals for the Private Label Branded Products are the
Distributor’s financial responsibility.

 

6.Distribution and Marketing by Distributor.

 

(a) Marketing Rights. Distributor shall have the right to distribute the
Products under its Private Label Brand, either directly or, subject to the
provisions of Section 6(c), through independent representatives, distributors or
sub-distributors, anywhere in the United States of America (the “Territory”), to
hospitals, surgery centers or clinics at which surgery using the Implants is
conducted, or to any licensed surgeons or other licensed healthcare
professionals who perform such surgery (“End Users”). Distributor shall
distribute the Products to its End Users at prices and on terms Distributor
determines in the exercise of its sole discretion. The Products shall be sold
strictly for use in surgical applications as approved or cleared by the U.S.
Food and Drug Administration (“FDA”) or other applicable regulatory authorities
and consistent with the approved or cleared indications for use (the “Field”).
The Products shall not be sold for use outside of the Field. Distributor
acknowledges that the FDA or other applicable regulatory authorities may narrow
the Field at any time.

 

--------------------------------------------------------------------------------

Exhibit 10.13

(b) Promotion and Marketing. Distributor will market, promote, advertise and
distribute the Products in the Field with the goal of maximizing distribution of
the Products. All marketing, advertising, promotion and education documentation
(including training materials) used by Distributor (“Marketing Materials”) shall
be technically accurate and shall comply with the requirements of this
Agreement. Before Distributor uses any Marketing Materials, Distributor shall
give copies to Supplier (at least ten (10) business days before anticipated use)
for the approval of Supplier solely for technical accuracy of the Marketing
Materials. Supplier shall not withhold its consent unreasonably. If Supplier
finds that any part of the Marketing Materials does not comply with the
requirements of this Agreement, it shall be reasonable for Supplier to withhold
its consent.

(c) Distributor Representatives. Distributor has the right to use independent
representatives and distributors for the promotion, marketing, advertising and
distribution of the Products. Distributor shall ensure that such representatives
and distributors comply with this Agreement. Distributor has full responsibility
for the actions and omissions of its representatives and distributors and an
action or omission by a representative that would constitute a material breach
of this Agreement by the Distributor will be treated as a material breach of
this Agreement by Distributor and Supplier will have all of the remedies against
Distributor set out in this Agreement for a material breach by Distributor.

(d) Market Diligence. If Distributor becomes aware of any use of the Products
other than by End Users or outside the Field, then Distributor shall: (a) notify
Supplier within five (5) business days; (b) if the use outside of Field is by
customers of Distributor, take commercially reasonable actions to end the
unapproved use; or (c) cooperate with and assist Supplier in any legal action
that Supplier may decide to bring.

(e) Distributor Conduct. Distributor will conduct all of its activities pursuant
to this Agreement in compliance with all applicable laws, including, without
limitation, all FDA requirements, the United States Federal Anti-Kickback
Statute, the Health Insurance Portability and Accountability Act, as amended,
and, if applicable, the United States Foreign Corrupt Practices Act of 1977, as
amended. In addition, Distributor will not:

(i) modify, change or alter the Products or any Product labeling.

(ii) promote, advertise, sell or distribute the Products for any use other than
in the Field.

(iii) make any representations, statements or warranties regarding the Products
that are inconsistent with any applicable regulatory approvals.

(iv) violate any policies and procedures required by any End User or other
customer of Distributor.

(v) use any of the Products to conduct any clinical study or in connection with
a submission to the FDA, to obtain a CE Mark approval or for other regulatory
purposes without Supplier’s prior written consent.

(f)  Audit Right.  At any time during the Term, upon ten (10) days prior written
notice, Supplier will have the right to enter and have reasonable access to the
premises and facilities of Distributor during normal business hours to verify
Distributor’s compliance with this Agreement, including a physical inspection
and/or a quality review directly relating to any FDA tracking.  No charge will
be made for such visits

(g) Retained Rights. This Agreement does not grant Distributor any exclusive
rights. Without limiting any other rights of Supplier, Supplier has and retains
the right to: distribute the Products anywhere in the world; license the
Products technology to any person or entity; enter into other distribution
agreements for the Products under Supplier’s trademarks or under a private label
name other than Distributor’s Private Label Brands.

 

7.Reports and Recalls.

(a) Product Tracing. Distributor is responsible for tracing the Implants sold
under its Private Label Brand to all End Users of such Implants. With respect to
any Products provided to End Users on a consignment basis, Distributor shall
maintain the records necessary for tracing such Products to the consignee.
Distributor shall not be required to provide Supplier with any information
acquired pursuant to this Section 7(a) except to the extent required by law or
to facilitate coordination of any Product recall or field actions.

(b) Problem/Complaint Notice. Distributor will notify Supplier in writing of any
complaint, suspected adverse reaction (incident or near-incidents), outcome or
claim related to any Product (a “Product Complaint”) within forty-eight
(48) hours after Distributor becomes aware of the Product Complaint. Supplier
shall provide Distributor with a phone number to use for such notification.
Supplier will investigate the facts and circumstances of the Product Complaint
in accordance with its internal procedures and applicable law and will file any
reports required in connection with the Product Complaint with the applicable
governmental agencies with jurisdiction, if any, over the Product

 

--------------------------------------------------------------------------------

Exhibit 10.13

Complaint. Distributor will provide Supplier with all information it is able to
obtain using commercially reasonable efforts regarding the Product Complaint
including, the Product shipped, the End User, the history of use of the Product
by the End User, and any other information reasonably available and necessary
for the investigation by Supplier or the completion of any governmental filing.
Distributor will fully cooperate with Supplier in investigating the Product
Complaint. If necessary in order to fully investigate the Product Complaint,
Distributor will make its employees and representatives reasonably available for
interviews concerning the Product Complaint by Supplier or its counsel and/or
representatives following the reasonable request of Supplier.

(c) Sharing of Information. Each party shall provide the other with prompt
notice if it is contacted by a Competent Authority regarding any Product
Complaints. Supplier shall also notify Distributor of any Product recall or
field action or any order for a recall by a Competent Authority. For purposes of
this Section 7(c), “Competent Authority” shall mean any federal, state, or local
governmental authority or regulatory body, or any quasi-governmental or private
body asserting, exercising or empowered to assert or exercise any regulatory
authority thereunder and any entity or organization directly or indirectly owned
by and subject to the control of any of the foregoing.

(d) Recalls. Distributor acknowledges and agrees that it is Supplier’s exclusive
right to issue field actions, safety alerts, advisory notices or similar
remedial actions with respect to the Products.  Supplier shall be solely
responsible for the costs, decision and execution for a Product recall or field
action. Distributor shall fully cooperate and reasonably assist Supplier in the
event of a recall. All information obtained by Distributor will be provided as
soon as reasonably possible to Supplier.

(i) If any, or all, of the Products are recalled other than as a result of a
wrongful act or omission of Distributor, then:

(1) Supplier will pay for all shipping and insurance to return any of the
affected Products to Supplier.

 

(2) Within 90 days after the recall, Supplier will replace the recalled
Product(s). The only obligations of Supplier for recalled Product(s) are to:
(A) replace the recalled Product(s) and pay for destroying the recalled Products
and the shipping and insurance for retrieving the recalled Product(s) and
shipping replacements; or (B) the obligation specified in Subsection
(c) (i) (3), below.

(3) Following a recall, if Supplier cannot replace the recalled Products or is
not able to provide Distributor with replacement Products for more than 90 days,
then Supplier will pay to Distributor: (A) all Product Costs paid to Supplier by
Distributor for the recalled Products that are not replaced; and (B) all
shipping and insurance paid by Distributor for the recalled Products.

(ii) If any, or all, of the Products are recalled as a result of the act or
omission of Distributor, then:

(1) Distributor will pay for all shipping and insurance to return the relevant
Product to Supplier.

(2) If Distributor orders Product to replace the recalled Product, then such
orders will not be part of the Minimum Acquisition Commitment. The orders will
be considered additional orders and will be filled by Supplier consistent with
its business commitments and requirements. All shipping and insurance for the
orders will be paid by Distributor.

 

8.Indemnities and Insurance.

 

(a) Indemnification by Supplier. Supplier shall indemnify Distributor, its
parent, subsidiaries and affiliates, and its and their respective officers,
directors, agents and employees, and their successors and assigns (collectively,
the “Distributor Indemnitees”), from and against any and all third party claims,
demands or actions (each, a “Claim”), and indemnify and hold harmless any
Distributor Indemnitee from and against all resulting liabilities, fees, suits,
causes of action, damages, penalties, recoveries and deficiencies, costs and
expenses (including, without limitation, attorneys’ fees) (collectively,
“Damages”) which arise out of or relate to (i) any breach of any representation
or warranty under Section 9(a), (ii) any Claims for product liability arising
out of a defect in the manufacture or supply of the Products by Supplier,
(iii) any breach of confidentiality under Section 10, or (iv) any Claim that a
Product, when used or distributed as provided for by this Agreement infringes
any patent of a third party issued in the Territory; provided that, in
connection with any Claims described in (ii) or (iv) hereof, the alleged defect

 

--------------------------------------------------------------------------------

Exhibit 10.13

or infringement: (A) existed at the time the Product was shipped by Supplier;
and (B) is not attributable to any unauthorized use or modification regarding
such Product by Distributor or any third party; and provided further that, such
indemnity shall not apply to the extent that it is shown that the Damages were
the result of: (C) a breach by Distributor of a representation, warranty, or
covenant of this Agreement including, without limitation, any use of the
Products in breach of this Agreement; or (D) the negligence or willful
misconduct of Distributor or any Distributor Indemnitee or subdistributor.

(b) Indemnification by Distributor. Distributor shall indemnify, defend and hold
harmless Supplier, its parent, subsidiaries and affiliates, and its and their
respective officers, directors, agents and employees, and their successors and
assigns (collectively, the “Supplier Indemnitees”), from and against any and all
Damages which arise out of or relate to (i) any breach of any representation or
warranty under Section 9(b), (ii) any breach of Distributor’s obligations under
Section 6(e) or Section 10, (iii) the negligence or willful misconduct of
Distributor or any subdistributor, Distributor Indemnitee or subcontractor of
Distributor or (iv) any claim that a Product, when used or distributed in a
manner instructed or suggested by Distributor that is other than as provided for
by this Agreement, violates any regulatory approval related to the Product as a
result of such use or distribution or infringes any intellectual property rights
of Supplier or a third party as a result of such use or distribution; provided,
that such indemnity shall not apply to the extent that it is shown that the
Damage was the result of (A) a breach by Supplier of a representation, warranty,
or covenant of this Agreement; or (B) the negligence or willful misconduct of
Supplier or any Supplier Indemnitee.

(c)  Indemnification Procedures. Any entity entitled to indemnification under
this Section 8 shall give written notice to the indemnifying party of any Claims
that may be subject to indemnification, promptly after learning of such
Claim.  Within a reasonable time after receiving such notice, the indemnifying
party may assume the defense of such Claims with counsel reasonably satisfactory
to the indemnified party.  Subject to the terms of the parties’ respective
professional liability and malpractice insurance policies, the indemnified party
shall cooperate with the indemnifying party in such defense at the indemnifying
party’s expense.  The indemnified party may, at its option and expense, be
represented by counsel of its choice in any action or proceeding with respect to
such Claim.  The indemnifying party shall not be liable for any litigation costs
or expenses incurred by the indemnified party without the indemnifying party’s
written consent, such consent not to be unreasonably withheld.  The indemnifying
party shall not settle any such Claim if such settlement (i) does not fully and
unconditionally release the indemnified party from all liability relating
thereto or (ii) adversely impacts the rights granted to the indemnified party
under this Agreement, unless the indemnified party otherwise agrees in writing.

(d)Insurance. Supplier represents and warrants that it is currently insured and
covenants that at all times during the term of this Agreement it will maintain a
comprehensive general liability insurance policy (including products liability
coverage and payment of attorney’s fees coverage) with a financially sound and
reputable insurer which is sufficient to adequately protect against the risks
associated with its activities under this Agreement, including the risks which
might possibly arise in connection with the transactions contemplated by this
Agreement, and including without limitation, products liability insurance, with
minimum coverage amounts of $5,000,000 per occurrence and per year in the
aggregate. Supplier agrees to provide Distributor a certificate of such
insurance upon request. Supplier shall have Distributor named as an additional
insured beneficiary.  Distributor represents and warrants that it is currently
insured and covenants that at all times during the term of this Agreement it
will maintain a comprehensive general liability insurance policy (including
products liability coverage and payment of attorney’s fees coverage) with a
financially sound and reputable insurer which is sufficient to adequately
protect against the risks associated with its ongoing business, including the
risks which might possibly arise in connection with the transactions
contemplated by this Agreement, and including without limitation, products
liability insurance, with minimum coverage amounts of at least $5,000,000 per
occurrence and per year in the aggregate (or any greater amount required by the
applicable End User) . Distributor agrees to provide Supplier a certificate of
such insurance upon request. Distributor shall have Supplier named as an
additional insured beneficiary.

(e)  LIMITATION OF LIABILITY. In no event shall EITHER PARTY be liable to THE
OTHER PARTY or any other person or entity for special, incidental,
consequential, OR PUNITIVE damages (including, but not limited to, loss of
profits, loss of data or loss of use damages) arising out of the manufacture,
sale or supply of the Products, even if SUCH OTHER PARTY has been advised of the
possibility of such damages or losses.  SUPPLIER’S TOTAL LIABILITY ARISING OUT
OF OR RELATED TO THIS AGREEMENT WILL NOT EXCEED THE AGGREGATE AMOUNTS PAID BY
DISTRIBUTOR TO SUPPLIER UNDER THIS AGREEMENT DURING THE PRECEDING TWELVE (12)
MONTHS.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 8(e) SHALL LIMIT
EITHER PARTY’S INDEMNIFICATION RIGHTS OR OBLIGATIONS UNDER SECTION 8(a) OR 8(b)
OR THE DAMAGES AVAILABLE FOR EITHER PARTY’S BREACH OF SECTION 10.

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

9.Representations and Warranties. 

(a) Supplier. Supplier represents and warrants the following, each of which
representation and warranty is true on the date of this Agreement and will be
true until the end of the Term, and each of which is material and is being
relied on by Distributor: (i) it is a corporation, validly organized and
existing and in good standing under the laws of the State of New Jersey and is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the assets or
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary; (ii) it has full power and lawful
authority to execute, deliver, and perform under this Agreement; (iii) its
execution and performance of this Agreement is not contrary to, or prohibited
by, any laws, or agreements to which it is a party or by which it is bound or by
any arbitration award, judgment or court order by which it is bound; (iv) it is
in possession of all franchises, grants, authorizations, licenses,
registrations, permits, easements, consents, waivers, qualifications,
certificates, orders and approvals, necessary to own, lease and operate its
assets and properties and to carry on its business as it is now being conducted;
(v) this Agreement, and any document executed pursuant to this Agreement, are
valid obligations of Supplier enforceable in accordance with their terms;
(vi) it has taken all corporate action necessary in order to cause the execution
and performance of this Agreement; (vii) it has the right to manufacture and
sell to Distributor for distribution and use in the Field the Products; and
(viii) Supplier has and, during the Term shall maintain, FDA clearances for the
Products.  

(b) Distributor. Distributor represents and warrants the following, each of
which representation and warranty is true on the date of this Agreement and will
be true until the end of the Term, and each of which is material and is being
relied on by Supplier: (i) it is a limited liability company, validly organized
and existing and in good standing under the laws of the State of Texas and is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the assets or
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, (ii) it has full power and lawful
authority to execute, deliver, and perform under this Agreement; (iii) its
execution and performance of this Agreement is not contrary to, or prohibited
by, any laws, or agreements to which it is a party or by which it is bound or by
any arbitration award, judgment or court order by which it is bound; (iv) this
Agreement, and any document executed pursuant to this Agreement, are valid
obligations of Distributor enforceable in accordance with their terms; (v) it is
in possession of all franchises, grants, authorizations, licenses,
registrations, permits, easements, consents, waivers, qualifications,
certificates, orders and approvals, necessary to own, lease and operate its
assets and properties and to carry on its business as it is now being conducted;
(vi) it has taken all action necessary in order to cause the execution and
performance of this Agreement; (vii) it has the right to use its Private Label
Brands in the marketing, promotion and distribution of the Products and (viii)
that Distributor, including each employee and agent performing services under
this Agreement: (A) is not under investigation by any regulatory agency, medical
ethics body or other agency or authority that regulates marketing of medical
devices or the medical or healthcare profession (“Regulatory Agency”) for
debarment, discipline or disqualification or presently debarred, disciplined or
is disqualified by any Regulatory Agency, (B) has not been disciplined or
disqualified by any Regulatory Agency and does not have a disciplinary or
disqualification hearing pending, and (C) is not currently included in the U.S.
Office of Inspector General List of Excluded Individuals.

 

(c) No Other Representations and Warranties. Except for the representations and
warranties contained in Sections 4 and 9, none of the parties has made any
express or implied representation or warranty to the other regarding this
Agreement and the subject matter of this Agreement.

 

10.Confidentiality and Proprietary Information; Non-Solicitation.

 

(a) Confidential Information. During the Term and for five (5) years after
termination, all information designated as confidential or proprietary
information, or which the other party should reasonably know is confidential,
and furnished by Distributor to Supplier or any of its affiliates, or by
Supplier to Distributor or any of its affiliates, during the term of this
Agreement, (“Confidential Information”) including, without limitation, any
Specification, formulation, design information, Product architecture, and
information about new products provided pursuant to Section 1(h) (with respect
to Supplier), quality assurance plans, marketing strategies, business plans and
strategies, inventions (whether or not the subject of pending patent
applications), trade secrets, know-how, cost and profit data, distribution and
marketing plans, and business and financial information, shall be kept
confidential by the party receiving it. The party receiving Confidential
Information shall not disclose it or make use of it, except for purposes
authorized by this Agreement, nor disclose any Confidential Information to any
person or firm unless previously authorized in writing to do so; provided,
however, that the receiving party may disclose it as necessary to responsible
officers, employees and agents for the purposes of performing its obligations
under this Agreement, provided that such officers and employees shall have
assumed in writing obligations of confidentiality no less restrictive than those
contained herein The receiving party may disclose Confidential Information as
required by government and regulatory agents for the purposes of

 

--------------------------------------------------------------------------------

Exhibit 10.13

performing its obligations under this Agreement, or as necessary to comply with
applicable laws or pursuant to valid court orders; provided that the receiving
party gives reasonable advance written notice to the other party of such
disclosure and endeavor in good faith to secure confidential treatment or seek
an appropriate protective order of such information at the disclosing party’s
request and expense and cooperate with any efforts by the disclosing party to
secure confidential treatment or obtain a protective order.

(b) Exclusions. The foregoing limitations on the use and disclosure of
Confidential Information shall not apply to information which:

(i) at the time of disclosure is, or thereafter lawfully becomes, part of the
public domain through no fault, act or omission of the receiving party, its
employees, agents or independent contractors; or

(ii) was otherwise in the receiving party’s lawful possession prior to
disclosure as shown by its written records; or

(iii) is subsequently rightfully obtained by the receiving party from a third
party who has the legal right to disclose it, without an obligation to keep such
information confidential; or

(iv) is released from confidential status by mutual agreement of the parties.

(c) Injunctive Relief. The receiving party acknowledges and agrees that
unauthorized use or disclosure of Confidential Information of the other party
will cause serious, irreparable and significant harm, damage or loss to the
other party which will be difficult or impossible to ascertain. Accordingly, the
receiving party agrees that the other party will have, in addition to all other
remedies at law or in equity, the right to seek immediate injunctive relief to
enforce the receiving party’s obligations under this Agreement. All costs,
including reasonable attorneys’ fees, borne by either party in the event of
legal action shall be paid by the non-prevailing party.

(d) Confidentiality of Agreement. Except as required by law, Distributor and
Supplier shall keep the specific terms of this Agreement, as well as any
materials provided in connection herewith, strictly confidential, and shall each
make all reasonable efforts to maintain such confidentiality, including
restricting employees’ access to the terms of the Agreement on a “need to know”
basis, limiting copies and ensuring that all employees privy to the terms of
this Agreement shall undertake in writing obligations of confidentiality no less
restrictive than those contained herein.

(e) Effect of Expiration or Termination. Upon expiration or termination of this
Agreement for any reason, the receiving party shall promptly either deliver to
the supplying party or destroy and certify such destruction (at disclosing
party’s option) all reproductions, copies, extract or the like of any documents
or other media containing any Confidential Information of the other party.

(f) Trademarks and Labeling. Distributor hereby grants to Supplier a limited,
non-exclusive, world-wide, non-transferable, royalty-free license, with the
right to sublicense, solely to use the Private Label Brands, trademarks, service
marks, trade names, and logos owned by or licensed to Distributor (the
“Distributor Trademarks”) in labeling and packaging the Products for
distribution exclusively to Distributor, as directed from time to time by
Distributor throughout the term of this Agreement, subject to the terms and
conditions of this Agreement. Supplier hereby agrees that the Distributor
Trademarks shall only be affixed to the Products or other promotional materials
as directed by the Distributor and for no other uses.

(g) Non-Solicitation.  During the Term and for two (2) years after termination,
(i) each of Distributor and Supplier agree that it shall not (A) (other than by
means of a general solicitation in a newspaper or other mass communication)
directly or indirectly solicit, entice or induce or attempt to induce any
employee of the other party to terminate his or her employment with the other
party or in any way interfere with the relationship between the other party and
any employee, or (B) hire directly or through another entity any person who was
an employee of the other party during the prior six month period; and (ii)
Distributor agrees not to solicit (other than by means of a general solicitation
in a newspaper or other mass communication) induce or attempt to induce any of
Supplier’s contractors or direct or indirect suppliers to cease doing business
with Supplier or in any way interfere with the relationship between any such
person and Supplier.   During the Term, and for two years thereafter, Supplier
and its affiliates agrees not to solicit for sales of Products on its own
behalf, any individual doctor customer account of Distributor that Distributor
identifies to Supplier in writing.

11.Term and Termination.

 

(a) Term. Unless sooner terminated in accordance with Section 11(b) below, the
term of this Agreement shall commence on the Effective Date and shall terminate
on the fifth anniversary hereof (the “Initial Term”); provided that the term
shall be automatically extended for successive one (1) year periods after the
fifth anniversary hereof unless

 

--------------------------------------------------------------------------------

Exhibit 10.13

either party provides written notice of termination no less than thirty (30)
days prior to the end of the then applicable term period (the “Term”).

(b) Early Termination for Cause. This Agreement may be terminated early for
cause as otherwise provided in this Agreement, and as follows:

 

(i) By any party immediately upon written notice if the other party is subject
to any proceedings under any federal or state law for the relief of debtors,
including: the filing by or against such party of a voluntary or involuntary
case under the federal bankruptcy law, which proceedings, if involuntary, are
not dismissed within 30 days after their filing; an assignment of any portion of
the property of such party for the benefit of creditors; the appointment of a
receiver or trustee for any portion of the assets of such party, which
appointment, if obtained ex parte, is not dismissed within 30 days thereafter;
or the seizure by a sheriff, receiver, trustee in bankruptcy (or other
creditors) or of any portion of the assets of such party.

(ii) By any party if the other party fails to perform or otherwise breaches any
of its material obligations hereunder, by giving prior written notice of its
intent to terminate and stating in detail the grounds for termination. The party
receiving such notice shall have thirty (30) days from the receipt of such
notice to cure such material breach, at which time this Agreement shall
terminate if such material breach has not been cured. In no event, however,
shall such notice of intention to terminate be deemed to waive any rights to
damages or any other remedy which the party giving notice of breach may have as
a consequence of such breach.

(iii) By any party immediately upon written notice to the other party if such
party is prohibited from manufacturing, supplying or distributing the Products
by the FDA or other regulatory body or any applicable laws.

(iv)  By Supplier pursuant to Section 2(c)(ii) or immediately (with no
opportunity to cure) if Distributor breaches the provisions of either Sections
6(e), 9(b)(vii), or 9(b)(viii).

(v) By Supplier if Supplier enters into an exclusive arrangement for any or all
of the Products during the Term of this Agreement; provided however, Supplier
agrees to provide no less than sixty (60) days written notice and continue to
supply Products to Distributor hereunder unless Supplier (A) repurchases
Distributor’s then-existing inventory of Products at the original sales price
paid by Distributor for such Product, and (B) pays Distributor a termination fee
equal to one (1) times Distributor’s 6 months trailing revenue for sale of
Products to End Users in the Field and in the Territory, subject to Distributor
providing documentation reasonably acceptable to Supplier of such sales.

(c) Effect of Termination. If this Agreement is terminated for any reason,
(i) the parties shall be released from all further obligations, duties imposed
or assumed hereunder, except as already accrued as of the termination date or as
otherwise provided in this Agreement and (ii)  unless otherwise required or
allowed by Supplier, in its sole discretion, Distributor must accept delivery of
and pay Supplier for all orders that have been accepted by Supplier but not
filled or delivered as of the effective date of the termination, and all
relevant provisions of this Agreement shall apply to such orders and the
Products covered by such orders. Termination of this Agreement, for whatever
reason, shall not affect the obligation of either party to make payments for
which such party is liable prior to such termination. In the event of any
termination, Distributor shall have a 6 month sell-off period during which
Distributor may sell-off any of its then-remaining inventory of
Products, provided, however, that the Agreement was not terminated due to a
breach by Distributor. All provisions that by their nature are intended to
survive the termination or expiration of this Agreement, shall survive the
termination or expiration, including: 2(c)(ii), 4, 7, 8(a), 8(b), 8(c), 8(e),
10, 11, 12 and 13 (to the extent applicable).

12. Notices. All notices, requests or other communications pursuant to this
Agreement shall be in writing and addressed as follows:

 

 

 

 

If to Supplier:

 

Tyber Medical, LLC

 

 

83 South Commerce Way, Suite 310

Bethlehem, PA 18017

Attention: Jeff Tyber

Fax: (866)889-9914

E-mail: jtyber@tybermed.com

 

 

 

With a copy to:

  

BISLaw, LLC

 

--------------------------------------------------------------------------------

Exhibit 10.13

 

  

600 S. Cherry St.

Suite 1125

 

  

Denver, CO  80246

 

  

Attention: Brent Slosky

Fax: (720) 457-9883

E-mail: brent@bislaw.net

 

 

If to Supplier:

  

_____________________, LLC

Attn: Bill McLaughlin, CFO

1565 N. Central Expressway

2nd Floor

Richardson, Texas 75080

Email: bmclaughlin@surgicalservice.com

 

 

with a copy to:

  

Ferguson, Braswell & Fraser, PC

Attn: Dustin H. Sparks

2500 Dallas Parkway

Suite 600

Plano, Texas 75093

Email: dsparks@dallasbusinesslaw.com

 

  

 

 

  

 

Any notice to be given or to be served upon any party to this Agreement will be
in writing and will be deemed to be given and received when delivered (if the
notice is delivered on a day other than a business day or after 5 p.m. (local
time where received) on a business day, then delivery shall be deemed to have
taken place on the first business day thereafter) to the address of each party
set forth in this Section 12 via courier or other means of personal service
including, but not limited to, messenger service, Fedex, DHL or United Parcel
Service, or if sent by facsimile (telecopier) or e-mail, when received as long
as the full text of any such notice is (i) readable and (ii) is received in full
prior to 5:00 p.m. (local time where received) on a business day which receipt
is confirmed. If the full readable text is received following 5:00 p.m., then
the notice will be deemed received at 10:00 a.m. (local time where received) on
the next succeeding business day. The telecopier number for each party is set
forth in this Section 12. The notice information in this Section may be changed
by giving written notice of such change to the other party as provided in this
Section for giving notice. However, unless and until such written notice of
change is actually received, the last address or telecopier number as stated by
written notice or as provided in this Agreement, if no written notice of change
has been sent or received, will be deemed to continue in effect for all
purposes.

13.General Provisions.

 

(a) Assignment. This Agreement may not be assigned or transferred by any of the
parties, and no rights or obligations hereunder may be delegated or assigned,
without the express written consent of the other party. Notwithstanding the
foregoing, either party may assign or transfer this Agreement in its entirety in
connection with an acquisition of all or substantially all of the assets or
voting stock of such party or a merger or consolidation involving such
party.  This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the parties.  Any attempted assignment in
violation of this Section 13(a) shall be null and void.

 

(b) Entire Agreement. This Agreement and the Schedules hereto shall constitute
the entire agreement between the parties hereto and shall supersede any other
agreements, whether oral or written, express or implied, as they pertain to the
supply of the Products by Supplier to Distributor. All distribution shall be
pursuant to the terms set forth in this Agreement. All quotations, acquisition
orders, releases, authorizations, acknowledgments and invoices issued pursuant
to this Agreement shall be subject to the provisions of this Agreement. The
parties acknowledge that any provisions on any such quotation, acquisition
order, release, acknowledgment or invoice that conflict with the terms of this
Agreement shall be deemed deleted.

(c) Relationship. The relationship created by this Agreement shall be strictly
that of supplier and distributor as independent contractors and no agency,
partnership or joint venture shall be deemed to be created hereby. Nothing in
this Agreement shall constitute one party as an agent or legal representative of
any other party for any purpose whatsoever, and no party is granted no right or
authority hereunder to assume or create any obligation, express or implied, or
to make any representation, warranties or guarantees, on behalf of any other
party.

 

--------------------------------------------------------------------------------

Exhibit 10.13

(d) Waiver. A waiver by any party of a breach of any of the terms of this
Agreement by the other party shall not be deemed a waiver of any subsequent
breach of the terms of this Agreement. All waivers of any rights or obligations
must be in writing and signed by the party granting such waiver.

(e) Release. The expiration or termination of this Agreement for any reason
whatsoever shall neither be deemed a release, nor shall it relieve any party
from any obligation under this Agreement which may have accrued prior thereto.

(f) Specific Performance. The parties intend that the following obligations and
provisions of this Agreement be enforceable by specific performance and other
equitable relief: (i) the confidentiality provisions of Section 10 and
(ii) provisions relating to the protection of intellectual property rights
(collectively the “Specific Performance Provisions”). The parties acknowledge
that a party seeking to enforce the Specific Performance Provisions will not
have an adequate remedy at law for the breach of the Specific Performance
Provisions, damages alone will not be adequate for a breach of the Specific
Performance Provisions, and such party will suffer irreparable harm as a result
of such breach. Such party shall have the right to enforce the Specific
Performance Provisions through specific enforcement and all equitable remedies,
including, but not limited to, mandatory and prohibitory injunctions.

(g) Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New
Jersey as a contract made between two parties made in New Jersey to be performed
and consummated in New Jersey. In the event of any dispute, the Chief Executive
Officer or President of each party shall meet and discuss the dispute and
attempt to resolve the dispute in good faith. The sole and exclusive venue for
any action brought under this Agreement shall be in a federal or state court in
Newark, New Jersey, and the parties agree that such courts shall have
jurisdiction. Unless laws or rules strictly require different service of
process, service of process may be made by certified mail return receipt
requested sent to the address shown in Section 12.

 

(h) Severability. If any provision of this Agreement is deemed invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
enforceability shall not affect or limit the validity or enforceability of any
other provision hereof.

(i) Force Majeure. No party shall be held responsible for any delay or failure
in performance of any part of this Agreement to the extent such delay or failure
is caused by fire, flood, strike, civil, governmental or military authority, or
act of God. When a party’s delay or nonperformance continues for a period of at
least ninety (90) days due to any such event, the other party may terminate this
Agreement.

(j) Headings. All headings and captions are inserted for convenience of
reference only and shall not affect the meaning or interpretation of any
provision hereof.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which once so executed and delivered shall be deemed an original, but
all of which shall constitute but one and the same Agreement.

(l) Amendment. No amendment or modification relating in any manner to this
Agreement shall be effective unless executed in writing and signed by the
parties.

(m) Attorneys’ Fees. In the event of any action or claim between the parties
hereto relating to the Agreement or the breach hereof, the prevailing party in
such action claim shall be entitled to recover from such other party the costs
and expenses of such prevailing party, including reasonable fees of attorneys
and other advisors, incurred in taking or defending such action or claim.

(n) No Third Party Beneficiaries. Except in connection with Sections 8(a) and
8(b), which are for the benefit of those identified therein, nothing herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns, any rights,
remedies or other benefits under or by reason of this Agreement.

(o) Remedies Not Exclusive. No remedy conferred by any of the provisions of this
Agreement is intended to be exclusive of any other remedy, and each and every
remedy will be cumulative and will be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise. The election of any one or more remedies will not constitute a waiver
of the right to pursue other available remedies.

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

Exhibit 10.13

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

TYBER MEDICAL, LLC

 

 

By:

 

 

Name:

 

Jeff Tyber

Title:

 

Manager and President

 




 

--------------------------------------------------------------------------------

Exhibit 10.13

SCHEDULES

 

 

 

 

 

 

Schedule 1

  

Products

 

 

Schedule 2

  

Private Label Brands

 

 

Schedule 3

  

Prices for Products

 

 

Schedule 4

  

Limited Warranty

 

 

 

 




 

--------------------------------------------------------------------------------

Exhibit 10.13

Schedule 1

Products

 

Tyber Medical Headless & Headed Screw Systems




 

--------------------------------------------------------------------------------

Exhibit 10.13

Schedule 2

Private Label Brands

 

 

 

 

 

CPM Medical

  

Small Cannulated Screw System

Large Cannulate Screw System

 




 

--------------------------------------------------------------------------------

Exhibit 10.13

 

Schedule 3

Prices for Products

 

Implants:  According to the following per unit (“$47.50”) for implants; Minimum
order is 50 units.  Pricing for less than 50 units or more than 3 lots will
require a new price quote.

Instruments:  A standard instrument set consisting of:

Small $4,702.12        

 

Large $5,676.68

 

Individual instruments will be quoted at time of purchase based on quantity and
availability.  

Samples: Sample/Demo implants and instruments may be purchased at a mutually
agreed upon price.

Any special instruments or customization will require a quote from Supplier.

Shipping, as described herein, and applicable tax if any to be added to the
final invoice for all transactions as appropriate.


 

--------------------------------------------------------------------------------

Exhibit 10.13

 

Schedule 4

Limited Warranty

The form of Limited Warranty in effect as of the Effective Date is as follows:

EACH Product is warranted to be free from defects in workmanship and materials
at the time of delivery for a period of 3 months after delivery of each Product.
This warranty is limited to the replacement of the Product. NO OTHER WARRANTY IS
GIVEN BY SUPPLIER and no representation, warranty or affirmation of any
employee, contractor, agent, detailer, distributor or any other person actually
or purporting to represent Supplier, by word or action, will constitute a
warranty and such word or action does not, and will not, expand or change the
express warranty given in this Limited Warranty. SUPPLIER EXPRESSLY DISCLAIMS
ANY OTHER EXPRESS OR IMPLIED WARRANTY OF ANY KIND, INCLUDING WITHOUT LIMITATION
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
WHETHER ARISING BY LAW, CUSTOM, CONDUCT, USAGE OR TRADE.

 

 